         Case 1:17-cv-03077-KPF Document 140 Filed 08/31/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    JOHN CHRISTOPHER BUTLER,

                               Plaintiff,
                                                               17 Civ. 3077 (KPF)
                       -v.-
                                                                      ORDER
    RAVI SURIA,

                               Defendant.

KATHERINE POLK FAILLA, District Judge:

        Before the Court is Plaintiff John Butler’s motion for entry of judgment

due to the alleged breach of a settlement agreement by Defendant Ravi Suria.

For the reasons discussed below, Plaintiff’s motion is granted.

                                       BACKGROUND 1

        Plaintiff filed the initial complaint in this matter on April 27, 2017,

alleging breach of contract arising out of Defendant’s purported failure to repay

personal loans. (Dkt. #1). On December 2, 2019, the day trial was set to

begin, the parties settled the case in open court. (See generally Hr’g Tr.). The

relevant terms of the Settlement Agreement, as memorialized on the record, 2

are as follows:




1       For convenience, the Court refers to Plaintiff’s Letter Motion for Judgment as “Pl. Br.”
        (Dkt. #132); Defendant’s Letter in Opposition to the Motion for Judgment as “Def. Opp.”
        (Dkt. #133); Plaintiff’s Reply Letter in Support of His Motion for Judgment as “Pl. Reply”
        (Dkt. #134); and the transcript from the December 2, 2019 hearing in which the
        Settlement Agreement was memorialized as “Hr’g Tr.” (Dkt. #117).
2       The settlement was not memorialized in writing. (See Dkt. #137-138).
       Case 1:17-cv-03077-KPF Document 140 Filed 08/31/20 Page 2 of 8




             First, that Defendant would cause an entity under his
             control to pay Plaintiff a total of $195,000 in
             installments. (Id. at 6:8-7:13). 3

             Second, that Plaintiff would provide Defendant with
             “balance sheets and income statements ... for the years
             2017, 2018, and 2019” for Fresh Mat, an entity for
             which Plaintiff served as founder and CEO. (Id. at 7:22-
             25). In particular, the Settlement Agreement stated that
             the 2017 and 2018 financial documents “shall be
             provided ... by January 2, 2020,” and that the 2019
             documents “shall be provided by May 1st, 2020.” (Id.
             at 7:25-8:2).

             Third, that after receiving the financial documents,
             Defendant would, in his role as fiduciary of Cauvery
             Consumer Group, LLC (“Cauvery”), an entity that owned
             shares of Fresh Mat, attempt in “good faith” to sell those
             shares back to Plaintiff. (Id. at 24:15-23).

             Fourth, that the Court retained jurisdiction to enforce
             the terms of the Settlement Agreement. (Id. at 12:1-8).

      After Defendant failed to make certain payments under the Settlement

Agreement, Plaintiff so advised the Court (see Dkt. #119), prompting several

conferences with the Court to determine if the settlement could be preserved

(see Dkt. #122, 124, 125, 131). When those efforts failed, Plaintiff filed a

motion for entry of judgment on July 2, 2020 (Dkt. #132); Defendant filed his

opposition on July 16, 2020 (Dkt. #133); and Plaintiff filed his reply on July 23,

2020 (Dkt. #134). By Order dated July 31, 2020, the Court informed the

parties it intended to decide the motion on the parties’ submissions, and


3     The payment schedule under the terms of the Settlement Agreement provided as
      follows: $10,000 to be paid by close of business on December 2, 2019; $10,000 to be
      paid by the close of business on December 16, 2019; $20,000 to be paid by the close of
      business on January 2, 2020; $20,000 to be paid by the close of business on
      February 2, 2020; $10,000 to be paid by close of business on the second day of each
      month from March 2020 until February 2021; and $15,000 to be paid by close of
      business on March 2, 2021. (Hr’g Tr. 6:8-7:13).

                                             2
       Case 1:17-cv-03077-KPF Document 140 Filed 08/31/20 Page 3 of 8




invited the parties to submit additional factual support to supplement their

briefing. (Dkt. #135). Neither party submitted a response to this Order. On

August 7, 2020, the Court requested that the parties file letters to address the

issue of prejudgment interest (Dkt. #136), which letters were received by the

Court on August 14, 2020 (Dkt. #137, 139).

                                  DISCUSSION

A.    Applicable Law

      “A district court has the power to enforce summarily, on motion, a

settlement agreement reached in a case that was pending before it.” Meetings

& Expositions, Inc. v. Tandy Corp., 490 F.2d 714, 717 (2d Cir. 1974). Whether

New York State or federal common law governs a dispute over a settlement

agreement remains an open question in the Second Circuit, but that Court has

found “no material difference between the applicable state law or federal

common law standard.” Kaczmarcysk v. Dutton, 414 F. App’x 354, 355 (2d Cir.

2011) (summary order) (internal quotation marks omitted) (quoting Ciaramella

v. Reader’s Digest Ass’n, Inc., 131 F.3d 320, 322 (2d Cir. 1997)). A settlement

agreement — whether written or oral — is a “contract that is interpreted

according to general principles of contract law.” Omega Eng’g Inc. v. Omega,

S.A., 432 F.3d 437, 443 (2d Cir. 2005).

B.    Analysis

      As an initial matter, the parties agree that the Settlement Agreement is

binding and enforceable. (Pl. Br. 4; Def. Opp. 2; see also Dkt. #130). Plaintiff

claims — and Defendant concedes — that Defendant has paid only $60,000 of


                                          3
        Case 1:17-cv-03077-KPF Document 140 Filed 08/31/20 Page 4 of 8




the $195,000 owed under the Settlement Agreement and is therefore in breach

of its terms. (Pl. Br. 5; Def. Opp. 1; see also Dkt. #121). The issues in dispute

concern whether Defendant has a valid defense to the breach and whether he

is entitled to have the breach excused. In this regard, Defendant raises three

objections to Plaintiff’s motion for entry of judgment: (i) Defendant states that

he is financially unable to pay (Def. Opp. 1); (ii) he argues that Plaintiff

breached the agreement first by failing to deliver the Fresh Mat financial

documents on time (id.); and (iii) he alleges that Plaintiff improperly dissolved

Fresh Mat, and asserts that it would therefore be “inequitable” to enforce the

Settlement Agreement (id. at 2).

      First, Defendant claims that he is unable to perform under the

Settlement Agreement due to financial difficulty. (Def. Opp. 1). But inability to

pay is not a defense to breach of a settlement agreement. See Ebert v. Holiday

Inn, 628 F. App’x 21, 23 (2d Cir. 2015) (summary order) (noting that, under

New York law, “[e]conomic hardship, even to the extent of bankruptcy or

insolvency, does not excuse performance”). To the extent Defendant argues

that financial difficulty caused by the COVID-19 pandemic excuses

performance, Defendant has not met the high burden to establish that this

excuse applies. See, e.g., Lantino v. Clay LLC, No. 18 Civ. 12247 (SDA), 2020

WL 2239957, at *3 (S.D.N.Y. May 8, 2020) (refusing to excuse performance of a

settlement agreement despite gym’s claim that financial difficulty caused by

COVID-19 and attendant emergency orders closing all gyms excused payment).




                                          4
       Case 1:17-cv-03077-KPF Document 140 Filed 08/31/20 Page 5 of 8




      Second, Defendant argues that Plaintiff breached the Settlement

Agreement first, by delivering the Fresh Mat financial documents late. (Def.

Opp. 1). 4 Only now does Defendant appear to argue that late delivery

constitutes a material breach that obviates a need to perform under the

agreement. (See generally Def. Opp.). Even so, Plaintiff offers evidence to

refute the allegation that he delivered these documents late (Pl. Br. 3; id. at

Ex. 1, 4), which evidence Defendant does not dispute (see generally Def. Opp.).

In any event, the Court need not determine whether late delivery occurred or

constituted a material breach under the Settlement Agreement, because

Defendant has waived this putative breach.

      “[U]pon learning of a breach, a party must choose between terminating

the contract and continuing performance. If a party chooses to continue

performance, it must give notice of the breach to the other side, or it waives its

rights to sue the breaching party.” Lockheed Martin Transp. Sec. Sols. v. MTA

Capital Constr. Co., No. 09 Civ. 4077 (PGG), 2014 WL 12560686, at *19

(S.D.N.Y. Sept. 16, 2014) (internal quotation marks omitted) (quoting Medinol

Ltd. v. Boston Sci. Corp., 346 F. Supp. 2d 575, 620 (S.D.N.Y. 2004)). Here,

Defendant waived any breach caused by late delivery of the financial



4     Defendant also claims that Plaintiff provided the 2017 and 2018 financial documents
      for the wrong entity, sending documents relating to “Fresh Mat LLC” instead of “Fresh
      Mat Inc.” (Def. Opp. 1). Preliminarily, Defendant does not claim that this constituted a
      breach, but rather only that it caused “confusion.” (Id.). Even so, Plaintiff has
      explained that “LLC” appearing on the documents instead of “Inc.” was a “clerical error”
      caused by Plaintiff’s accounting system (Pl. Br. 3; id. at Ex. 4), and submitted revised
      documents that were substantively identical except for the entity’s name (id. at Ex. 4-5).
      Defendant has offered no evidence to call Plaintiff’s explanation into question, and in
      any event, as discussed above, has waived this putative breach.

                                              5
       Case 1:17-cv-03077-KPF Document 140 Filed 08/31/20 Page 6 of 8




documents by: (i) failing to give notice that he considered late delivery a

material breach before and after accepting the documents and continuing

performance (Dkt. #121, 126); (ii) conceding that Plaintiff provided all the

documents required by the Settlement Agreement (Dkt. #126, 130); and

(iii) repeatedly representing to the Court and to Plaintiff that he would perform

under the Agreement but for financial difficulty (e.g., Def. Opp. 1; Dkt. #121).

Thus, even if late delivery of the Fresh Mat financial documents constituted a

material breach, which it did not, Defendant has waived this breach.

      Third, Defendant argues that it would be “inequitable” to enforce the

settlement agreement because Plaintiff “improperly” dissolved Fresh Mat. (Def.

Opp. 2). Defendant alleges that the dissolution of Fresh Mat deprived him of

“key expected value” that was “considered in connection with the settlement

terms.” (Id.). Presumably, Defendant is referring to the provision in the

Settlement Agreement that required him to endeavor, in good faith, to sell

Fresh Mat shares back to Plaintiff on behalf of Cauvery (an entity that is not a

party to the settlement). (See Hr’g Tr. 24:15-23). But the Settlement

Agreement contains no provision preventing Plaintiff from dissolving Fresh Mat.

(See generally Hr’g Tr.). And to the extent Defendant takes issue with the value

that shareholders received when Plaintiff dissolved Fresh Mat, that is an issue

outside the scope of the Settlement Agreement. (Id.). See also Sorrell v. Inc.

Vill. of Lynbrook, No. 10 Civ. 49 (DRH) (GRB), 2017 WL 6210814, at *3

(E.D.N.Y. Dec. 7, 2017) (“Where a [settlement agreement] is unambiguous ‘it is

enforced according to its terms, and the court will generally not look outside

                                         6
       Case 1:17-cv-03077-KPF Document 140 Filed 08/31/20 Page 7 of 8




the four corners of the document to add to or vary it.’” (quoting Rosenblatt v.

Christie, 195 F. App’x 11, 12 (2d Cir. 2006) (summary order))). Cauvery or

other Fresh Mat shareholders are free to litigate this claim in a separate action,

but it does not constitute a breach of the Settlement Agreement.

      Finally, Plaintiff seeks prejudgment interest dating back to March 2,

2020, the date Defendant breached the Settlement Agreement. (Dkt. #139).

“Under New York law, prejudgment interest ‘shall be recovered upon a sum

awarded because of a breach of performance of a contract.’” NML Capital v.

Republic of Argentina, 621 F.3d 230, 239-40 (2d Cir. 2010) (quoting N.Y.

C.P.L.R. § 5001(a)); see also Guang Hui Zhu v. Sushi Time 2nd Ave., Inc., No. 14

Civ. 4326 (CM), 2018 WL 2538226, at *2 (S.D.N.Y. May 21, 2018) (applying

N.Y. C.P.L.R. § 5001 to award prejudgment interest on breach of settlement

agreement). “Such interest shall be computed ‘from the earliest ascertainable

date the cause of action existed’ at the rate of 9 percent per annum.” Kasperek

v. City Wire Works, Inc., No. 03 Civ. 3986 (RML), 2009 WL 691945, at *3

(E.D.N.Y. Mar. 12, 2009) (quoting N.Y. C.P.L.R. §§ 5001(b), 5004) (enforcing

settlement agreement). In analogous situations, courts routinely award

prejudgment interest only “on the [settlement] payments that were not timely

made.” Id. (awarding interest calculated from the date of each past-due

payment under settlement agreement); see also Febus v. Guardian First

Funding Grp., 90 F. Supp. 3d 240, 250 (S.D.N.Y. 2015) (same); Jean v. Auto &

Tire Spot Corp., No. 09 Civ. 5394 (ARR) (RLM), 2013 WL 2322834, at *5




                                        7
         Case 1:17-cv-03077-KPF Document 140 Filed 08/31/20 Page 8 of 8




(E.D.N.Y. May 28, 2013) (same). Applying that principle here, Plaintiff is

entitled to $1,560.82 in prejudgment interest. 5

                                      CONCLUSION

      For the reasons set forth in this Opinion, Plaintiff’s motion for entry of

judgment in the amount of $135,000, plus $1,560.82 in prejudgment interest,

is GRANTED.

      SO ORDERED.

Dated:       August 31, 2020
             New York, New York                    __________________________________
                                                        KATHERINE POLK FAILLA
                                                       United States District Judge




5     Prejudgment interest in this instance is calculated as follows: 9% interest on the
      $10,000 payment due March 2, 2020, from the date the payment became past-due; 9%
      interest on the $10,000 payment due April 2, 2020, from the date the payment became
      past-due; 9% interest on the $10,000 payment due May 2, 2020, from the date the
      payment became past-due; 9% interest on the $10,000 payment due June 2, 2020,
      from the date the payment became past-due; 9% interest on the $10,000 payment due
      July 2, 2020, from the date the payment became past-due; and 9% interest on the
      $10,000 payment due August 2, 2020, from the date the payment became past-due.
      Plaintiff is also entitled to post-judgment interest dating from the entry of judgment. 28
      U.S.C. § 1961.

                                              8
